    Case 2:16-cv-00994-JRG Document 26 Filed 07/03/19 Page 1 of 2 PageID #: 313



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

    UNILOC USA, INC., UNILOC                      §
    LUXEMBOURG, S.A.,                             §
                                                  §   CIVIL ACTION NO. 2:16-CV-00992-JRG
                 Plaintiffs,                      §   (LEAD CASE)
                                                  §
    v.                                            §
                                                  §   CIVIL ACITON NO. 2:16-CV-00994-JRG
    MOTOROLA MOBILITY LLC,                        §   (MEMBER CASE)
                                                  §
                 Defendant.                       §

                                             ORDER

         Before the Court is Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (collectively,

“Uniloc”), and Defendants Huawei Device USA, Inc. and Huawei Device Co. Ltd.’s (collectively,

“Huawei”) Stipulation of Dismissal with Prejudice (the “Stipulation”). (Dkt. No. 181.) Uniloc

and Huawei represent that they have settled all claims in dispute in Case No. 2:16-cv-00994-JRG

and request the Court enter an order dismissing the case pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii).

         Having considered the Stipulation, the Court hereby DISMISSES WITH PREJUDICE

all claims and counterclaims asserted between Uniloc and Huawei in Case No. 2:16-cv-00994-

JRG. Each party shall bear its own attorneys’ fees, costs, and expenses. All pending motions

between Uniloc and Huawei in the aforementioned case are DENIED AS MOOT. 1




1
  While the claims and counterclaims in Case No. 2:16-cv-00994-JRG have been resolved by the
respective parties, the lead case and other member cases therein are still pending before this Court.
The Court stayed Lead Case No. 2:16-cv-00992-JRG and all other cases consolidated therein
pending a final resolution of inter partes review of the patents-in-suit. (Dkt. Nos. 173, 180.)
                                                 1
Case 2:16-cv-00994-JRG Document 26 Filed 07/03/19 Page 2 of 2 PageID #: 314




   So ORDERED and SIGNED this 3rd day of July, 2019.




                                            ____________________________________
                                            RODNEY GILSTRAP
                                            UNITED STATES DISTRICT JUDGE




                                      2
